 Case 1:18-cr-00014-VM Document 395 Filed 08/18/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                         August 18, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
STEVEN ARENA,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Steven Arena (“Arena”) to

366   days’   imprisonment   followed   by   3   years’   supervised

release. (See Dkt. Minute Entry dated 11/15/2019.) Arena is

serving his sentence in FMC Devens.

      By letter dated August 11, 2020 and submitted to the

Court via email, Arena requested the release of medical

records from the Bureau of Prisons. (See “Motion.”1) Counsel

attached copies of medical records that “curiously omitted”

certain test results. (Id.) Arena also requested that he be

released to home confinement. By letter dated August 17, 2020

and submitted to the Court via email, the Government responded

to Arena’s request. (See “Opposition.”) The Government points

out that the medical records claimed to be missing from

Arena’s   files   are   actually    contained     in   the   records




      1Because the records and the Motion contain sensitive
health information, the Court will file these materials, and
the Opposition, under seal.
 Case 1:18-cr-00014-VM Document 395 Filed 08/18/20 Page 2 of 4



accompanying Arena’s Motion. The Government further argues

that to the extent the Motion seeks reconsideration of the

Court’s prior decisions denying compassionate release, it

should be denied.

      The Court will deny the Motion. It does not appear from

the medical records attached to the Motion that the test

results are missing. Though there is a discrepancy regarding

the date of one of the tests, the discrepancy is only two

days, and the Court will not infer from this fact that the

Bureau   of   Prisons    is    withholding         medical    records.   Thus,

unless Arena can demonstrate that he is receiving inadequate

medical care, or that medical records are actually missing,

there appears to be no basis for the Court to order relief.

      Furthermore,       to     the        extent     the     Motion      seeks

reconsideration of the Court’s previous decisions denying

compassionate      release,      the       Court     denies     the     Motion.

Reconsideration of a previous order is an “extraordinary

remedy to be employed sparingly in the interests of finality

and conservation of scarce judicial resources.” United States

v.   Rutigliano,   No.    11   CR     1091,    2016    WL    2727317,    at   *2

(S.D.N.Y. Apr. 26, 2016) (quoting In re Health Mgmt. Sys.

Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)).

To succeed, the request for reconsideration must “set[] forth

concisely the matters or controlling decisions which [the

                                       2
 Case 1:18-cr-00014-VM Document 395 Filed 08/18/20 Page 3 of 4



movant] believes the Court has overlooked.” Local Crim. R.

49.1.

        Nothing   Arena   brings   to   the   Court’s   attention   was

previously overlooked. This is essentially Arena’s sixth such

motion, and he provides no new information and no basis for

reconsidering the Court’s previous decisions.2 Arena has not

even attempted to demonstrate that conditions have changed at

FMC Devens such that the facility is no longer able to provide

health care appropriate to meet his needs. Accordingly, the

Court will deny the Motion.

        Finally, the Court notes that another counsel retained

by Arena, Joseph Ferrante, has indicated, by email dated

August 17, 2020, that he will be submitting an updated motion

on Arena’s behalf. The Court would caution that the submission

of a seventh motion for compassionate release is not likely

to be successful unless counsel can demonstrate that Arena

meets the requirements of the statute and that the factors

listed under 18 U.S.C. Section 3553(a) weigh in favor of

release.




        2
       The procedural history is set forth in the Court’s
Orders dated June 23, 2020 and August 3, 2020. (See Dkt. Nos.
376, 393.)
                                   3
 Case 1:18-cr-00014-VM Document 395 Filed 08/18/20 Page 4 of 4



     ORDERED that defendant Steven Arena’s motion for the

return   of   medical   records   and   for   compassionate     release

(filed separately under seal) is DENIED.

SO ORDERED.

Dated:   New York, New York
         18 August 2020


                                        ____
                                        __ _ __
                                             ____
                                             ____
                                               ____
                                                 ___
                                                  ____
                                                     _ __
                                                        ____
                                                          _______
                                                               ____
                                        ____________________________
                                                                  ____
                                                                     __
                                                                     ___
                                                VI
                                                 ICT
                                                   CTOR
                                               VICTORORR MARRERO
                                                         MAR
                                                          ARRE
                                                             RERO
                                                             RE RO
                                                    U.
                                                     .S.
                                                       S.D.
                                                         D.
                                                          .J.
                                                    U.S.D.J.




                                  4
